Exhibit 99.1 GulfSlope Energy to Present at EnerCom Oil and Gas Conference HOUSTON,Aug. 18, 2014–GulfSlope Energy (OTC QB: GSPE) today announced Chairman and Chief Executive Officer, John Seitz, will present at theEnerCom Oil and Gas Conference in Denver on Wednesday, Aug. 20, 2014at1:30 p.m. MT. Information regarding webcasting and Forward Looking Statements will be available on theGulfSlope Energy homepage (www.GulfSlope.com) in the Investor, Events & Presentations section. Contact the company with inquiries: Brady Rodgers Vice President Brady.Rodgers@GulfSlope.com
